          Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
JOSHUE DAVID MARDICE, JASMINE                             :                   1/15/2021
WASHINGTON, JUAN MIRANDA,                                 :
PRESTON NORMAN, CHRISTINA SANTI, :
SANDEEP SINGH and RICKEY TURNER, :
on behalf of themselves and others similarly :
situated,                                                 :
                                                          :    19-CV-8910 (VSB)
                                    Plaintiffs,           :
                                                          :   OPINION & ORDER
                      - against -                         :
                                                          :
                                                          :
EBONY MEDIA OPERATIONS, LLC, CVG :
GROUP, LLC, MICHAEL GIBSON, and                           :
ELIZABETH BURNETT,                                        :
                                                          :
                                    Defendants.           :
                                                          :
----------------------------------------------------------X
Appearances:

Alex Jeffrey Hartzband
Patrick Joseph Collopy
Innessa Melamed Huot
Faruqi & Faruqi, LLP
New York, NY
Counsel for Plaintiffs

Jeffrey Paul Englander
Christopher Whiton Pendleton
Morrison Cohen, LLP
New York, NY
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        On August 19, 2020, Defendants informed me that Defendant Ebony Media Operations,

LLC (“Ebony”) and Ebony Media Holdings, LLC are the subject of Involuntary Petitions under

Chapter 7 of the Bankruptcy Act in the Southern District of Texas Bankruptcy Court (the
          Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 2 of 13




“Bankruptcy Court”). (Doc. 65.) Based on Defendants’ motion, I granted a stay of these

proceedings for the shorter of 45 days, or until a decision was made in the Bankruptcy Court on

the motion to dismiss the Chapter 7 Bankruptcy involving Defendant Ebony. (Doc. 69.) On

October 20, 2020, after receiving updates from the parties, including the joint letter on October

16, 2020, (Doc. 70),1 I directed an extension of the stay in this case until the Bankruptcy Court

“had opportunity to render a decision on the extent of the stay imposed under 11 U.S.C. §

362(a),” (Doc. 72).

        Currently before me is Plaintiffs’ letter motion requesting that I lift the December 14,

2020 stay in this case. (Doc. 73.) In accordance with the briefing schedule set forth in my

December 16, 2020 Order, (Doc. 75), Defendants filed an opposition to Plaintiffs’ letter motion

on December 30, 2020, (Doc. 76), and Plaintiffs filed a reply on January 6, 2021, (Doc. 77). As

discussed in greater detail below, I find that completely lifting the automatic stay in this case is

not warranted until the Bankruptcy Court has made a final determination regarding the stay or

the stay lapses. However, I decline to extend the stay to Defendants CVG Group, LLC (“CVG”),

Michael Gibson (“Gibson”), and Elizabeth Burnett (“Burnett”) (collectively, the “Non-debtor

Defendants”).

                 Background

        In their December 14, 2020 letter motion, Plaintiffs claim that “the bankruptcy court

ha[d] lifted the automatic stay against Ebony under 11 U.S.C. § 362(a).” (Doc. 73, at 1.) In

support of this proposition, Plaintiffs rely on a December 9, 2020 Order by the Bankruptcy Court

that states, in relevant part, “Modification of Automatic Stay. The automatic stay of section 362



1
 According to an attached letter by bankruptcy counsel for Defendant Ebony in the pending Chapter 11 cases, the
debtors converted the cases to Chapter 11 cases on September 2, 2020 by Joint Stipulation with the Petitioning
Creditor. (Doc. 70-1, at 2.)



                                                            2
           Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 3 of 13




of the Bankruptcy Code is hereby modified and vacated to the extent necessary to permit the

Debtors and Lender to accomplish the transactions contemplated by this Final Order.” (In re:

Ebony Media Operations, LLC, No. 4:20-bk-33665 (Bankr. S.D. Tex.), Doc. 230, at ¶ 19.)

Plaintiffs accordingly request that I either lift the stay of discovery against all Defendants, or, at

minimum, allow the action to proceed against the Non-debtor Defendants, to whom Plaintiffs

aver the automatic stay has never applied. (Doc. 73, at 1.) Plaintiffs submit that, although

district courts can exercise their discretion to extend automatic stays to non-debtor defendants

under limited circumstances, Defendants have not met their burden of proof that such an

expansion of the stay is warranted here, (Doc. 77, at 2), “nor can they, particularly because CVG,

Gibson, and Burnett are each jointly and severally liable for Defendants’ violations of federal

and state wage-and-hour laws,” (Doc. 70, at 2).

         In response, Defendants contend that Plaintiffs misconstrue the Bankruptcy Court’s

December 9, 2020 Order as a general order to lift the automatic stay, when the quoted language

is “a routine provision present in every similar order in every bankruptcy case involving debtor-

in-possession financing to enable the Lender and the Debtor to execute and file various

documents relating solely to the financing, that if filed without the modification language in

paragraph 19, would technically violate the automatic stay.” (Doc. 76, at 2.)2 Defendants assert

that the stay was not lifted except for this limited purpose, and that, in fact, Plaintiffs have not

filed for relief from the stay before the Bankruptcy Court. (Id.) Defendants maintain that

Plaintiffs should first ask the Bankruptcy Court for relief from the stay before proceeding in the



2
  Defendants also attach an email, dated December 30, 2020, sent by bankruptcy counsel for Defendant Ebony in the
pending Chapter 11 cases, reiterating that “[t]here has been no relief from stay order entered that would permit the
plaintiffs to pursue discovery against the Debtor entities. The reference to the stay lift in the Final DIP Order is not
a blanket relief from the stay such that it would apply to plaintiffs in the referenced lawsuit to proceed against the
Debtors.” (Doc. 76-1.)



                                                                3
         Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 4 of 13




instant action. (Id. at 2–3.) Moreover, Defendants submit that allowing this case to proceed

against only the Non-debtor Defendants would be “unfair as the Debtor would not be a

participant in the litigation, could not be impleaded to the extent impleader was appropriate, and

likely could not be compelled to provide testimony.” (Id. at 3.)

               Discussion

               A.      General Relief from the Automatic Stay

                       1. Applicable Law

       Section 362 of the Bankruptcy Code automatically stays all proceedings against the

debtor. The statute provides, in relevant part, that

       (a) Except as provided in subsection (b) of this section, a petition filed under section
       301, 302, or 303 of this title, or an application filed under section 5(a)(3) of the
       Securities Investor Protection Act of 1970 (15 U.S.C. 78eee(a)(3)), operates as a
       stay, applicable to all entities, of-

       (1) the commencement or continuation, including the issuance or employment of
       process, of a judicial, administrative, or other action or proceeding against the
       debtor that was or could have been commenced before the commencement of the
       case under this title, or to recover a claim against the debtor that arose before the
       commencement of the case under this title.

11 U.S.C. § 362(a)(1). An automatic stay continues until such time as the case is closed,

dismissed, or where the case is one under chapter 11 of the Bankruptcy Code, until “the time a

discharge is granted or denied.” § 362(c)(2). “Provision for relief from the effect of a stay is set

forth in § 362(d) which states that upon request of ‘a party in interest’ the bankruptcy court can

grant relief from the stay after notice and a hearing.” Teachers Ins. & Annuity Ass’n of Am. v.

Butler, 803 F.2d 61, 64 (2d Cir. 1986) (citations omitted). The decision whether to lift a stay “is

committed to [the] sound discretion [of the bankruptcy court]” and is reviewable in this court

“only for abuse-of-discretion.” In re Adelphia Commc’ns Corp., 298 B.R. 49, 52 (S.D.N.Y.

2003). “Relief from the effect of the automatic stay provisions of section 362(a)(1) must be



                                                       4
         Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 5 of 13




sought from the bankruptcy court pursuant to section 362(d), and not from [the Second Circuit].”

Ostano Commerzanstalt v. Telewide Sys., Inc., 790 F.2d 206, 207 (2d Cir. 1986); see also, e.g.,

In re Sonnax Indus., Inc., 907 F.2d 1280, 1286 (2d Cir. 1990) (the “decision of whether to lift the

stay is committed to the discretion of the bankruptcy judge” (citations omitted)); Constitution

Bank v. Tubbs, 68 F.3d 685, 691 (3d Cir. 1995) (“Relief from the stay can be granted only by the

bankruptcy court having jurisdiction over a debtor’s case.”).

                       2. Application

       Based upon the above law, until one of the parties seeks and the Bankruptcy Court

renders a decision on whether to grant relief from the automatic stay imposed pursuant to section

362(d), adjudication of the matter before me would be inappropriate. Here, it appears that no

such petition to the Bankruptcy Court for relief from the stay has been sought. Moreover,

Plaintiffs’ reference to the Bankruptcy Court’s December 9, 2020 Order is unavailing. It is clear

from the face of the quoted language that the Order merely modifies the automatic stay for the

narrow purpose of allowing the debtors to obtain Debtor-in-Possession financing, see In re:

Ebony Media Operations, LLC, No. 4:20-bk-33665 (Bankr. S.D. Tex.), Doc. 230, at ¶ 19 (“The

automatic stay of section 362 of the Bankruptcy Code is hereby modified and vacated to the

extent necessary to permit the Debtors and Lender to accomplish the transactions contemplated

by this Final Order.”), but does not vacate the automatic stay in its entirety. Until the

Bankruptcy Court grants relief from the automatic stay or the stay lapses, I decline to waive the

automatic stay in this case and allow discovery to proceed against Defendant Ebony.

               B. Scope of the Automatic Stay

       As for the question of whether the automatic stay applies to the Non-debtor Defendants,

as discussed in detail below, Defendants have not set forth sufficient evidence warranting such




                                                      5
          Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 6 of 13




an expansion of the scope of the stay, and I accordingly decline to extend the stay to Defendants

Burnett, Gibson, and CVG at this juncture.3

                          1. Applicable Law

        “It is well-established that stays pursuant to § 362(a) are limited to debtors and do not

encompass non-bankrupt co-defendants.” Butler, 803 F.2d at 65. Non-debtor defendants “can

claim the protection of a debtor’s stay only in ‘unusual circumstances,’ as the Fourth Circuit held

in A.H. Robins Co. v. Piccinin, 788 F.2d 994 (4th Cir. 1986), which courts in this district cite as

the leading case on extension of a § 362 stays to a non-debtor.” Gray v. Hirsch, 230 B.R. 239,

242 (S.D.N.Y. 1999); see also Butler, 803 F.2d at 65 (noting that bankruptcy courts have at times

extended the automatic stay to non-debtors “if it contributes to the debtor’s efforts to achieve

rehabilitation” and that district courts may similarly “utilize their discretionary power to stay

proceeding in the interest of justice and in control of their dockets”); In re Baldwin-United Corp.

Litig., 765 F.2d 343, 348 (2d Cir. 1985) (stating that bankruptcy courts’ general equitable powers

under section 105 of the Bankruptcy Code are “broader than the automatic stay provisions of

section 362”). An “unusual situation” warranting extension of the section 362 automatic stay to

non-debtor defendants “arises when there is such identity between the debtor and the third-party

defendant that the debtor may be said to be the real party defendant and that a judgment against

the third-party defendant will in effect be a judgment or finding against the debtor.” Chord

Assocs. LLC v. Protech 2003-D, LLC, No. 07-5138 JFB AKT, 2010 WL 1257874, at *3

(E.D.N.Y. Mar. 25, 2010) (quoting A.H. Robins, 788 F.2d at 999). Accordingly, courts have

applied the automatic stay to non-debtors in cases where “a claim against the non-debtor will



3
 Defendants have not independently filed a motion before me for an extension of the § 362(a) stay to the Non-
debtor Defendants, nor have they indicated that such a motion has been filed before the Bankruptcy Court, and my
holding today is without prejudice to Defendants filing such a motion at a later date.



                                                            6
         Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 7 of 13




have an immediate adverse economic consequence for the debtor’s estate,” Queenie, Ltd. et al. v.

Nygard Int’l, 321 F.3d 282, 287 (2d Cir. 2003), for instance, where a non-debtor co-defendant is

“wholly owned” by the debtor, id. at 288, or is “entitled to absolute indemnity by the debtor on

account of any judgment that might result against them in this case,” Tenas-Reynard v. Palermo

Taxi Inc., No. 14 CIV. 6974 (PGG), 2016 WL 1276451, at *4 (S.D.N.Y. Mar. 30, 2016) (quoting

A.H. Robins, 788 F.2d at 999).

       However, “in situations where a codefendant is independently liable as, for example,

where the debtor and another are joint tort feasors or where the nondebtor’s liability rests upon

his own breach of a duty, then the protection afforded a debtor under the automatic stay would

clearly not extend to such nondebtor.” Thomson Kernaghan & Co. v. Glob. Intellicom, Inc., No.

99 CIV. 3005 (DLC), 2000 WL 640653, at *15 (S.D.N.Y. May 17, 2000) (quoting In re Metal

Center, Inc., 31 B.R. 458, 462 (Bankr. D. Conn. 1983)) (declining to stay claims against non-

debtor defendant where such claims were not “derivative of his status as Chairman and Chief

Executive Officer of [debtor],” but rather are premised upon his “own conduct, including an

alleged breach of his fiduciary duty”); see also, e.g., Cano v. DPNY, Inc., 287 F.R.D. 251, 262

(S.D.N.Y. 2012) (holding that the automatic stay did not apply to the proposed defendants where

the plaintiffs alleged that the proposed defendants “are joint employers and, therefore, are jointly

and severally liable to the plaintiffs for violations of the FLSA and NYLL”). “This limitation on

the ‘unusual situation’ exception has been adopted in this district and by numerous other courts.”

Variable-Parameter Fixture Dev. Corp. v. Morpheus Lights, Inc., 945 F. Supp. 603, 608

(S.D.N.Y. 1996) (citations omitted).

       Following these principles, the range of permissible circumstances to which an extension

of the automatic stay applies is narrow. “[W]hile courts in the Southern District have extended




                                                     7
         Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 8 of 13




the automatic stay to nondebtor officers and principals of debtor corporations, they have done so

‘only where the stayed actions would have posed a serious threat to the debtors’ reorganization

efforts’ or otherwise inhibited resolution of the debtor’s bankruptcy.” Le Metier Beauty Inv.

Partners LLC v. Metier Tribeca, LLC, No. 13 CIV. 4650 JFK, 2014 WL 4783008, at *3

(S.D.N.Y. Sept. 25, 2014) (citing Gray, 230 B.R. at 243). “The movant bears the burden of

demonstrating the need for such a stay.” Le Metier, 2014 WL 4783008, at *3 (citing LaSala v.

Needham & Co., Inc., 399 F.Supp.2d 421, 427 (S.D.N.Y. 2005)).

                      2. Application

       Defendants’ argument that the stay should be extended to the three Non-debtor

Defendants is based in part on the facts outlined in a letter from bankruptcy counsel for

Defendant Ebony in the pending Chapter 11 case, including that “CVG Group owns 80% of the

LLC interest in Ebony Media Holdings, LLC. Ebony Media Holdings, LLC, in turn, owns 100%

of the LLC interest in Ebony Media Operations, LLC. The membership interests of CVG Group

are owned 50/50 by Michael Gibson and Willard Jackson.” (Doc. 70-1, at ¶ 6.) Defendants thus

argue that because “the Company Agreements for each of the DIPs contains indemnification

provisions in favor of the directors,” including Defendant Michael Gibson, “a judgment against

him would result in a claim against the DIPs.” (Id. ¶¶ 5, 8.) Similarly, Defendants aver that

Defendant Burnett “was merely an employee acting in the course and scope of her duties, and

any judgment against her would result in a claim based on contribution or indemnity against the

Debtors.” (Id. ¶ 9.) Defendants argue that “the automatic stay would also apply to CVG Group,

because a claim against CVG Group is, in effect, a claim against the Director Defendant, who is

an owner of CVG Group. A judgment against CVG Group would undoubtedly end up with a

claim for contribution and/or indemnity by CVG Group against the DIPs.” (Id.)




                                                    8
             Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 9 of 13




           I find Defendants’ evidence insufficient to support an extension of the stay to individual

Defendants Gibson and Burnett. Defendants Burnett and Gibson have not established that their

liability would be derivative of their status as “Vice President of Operations at CVG and the head

of Human Resources at Ebony Media,” (Doc. 15, Am. Compl. ¶ 34)4, and “Co-Founder &

Chairman of CVG and the Chairman of Ebony,” (id. ¶ 29), respectively. Le Metier, 2014 WL

4783008, at *3. Rather, the allegations against Defendant Gibson and Burnett are based upon

actions taken in their individual capacity as employers of Plaintiffs, including “exercising [their]

power to hire, fire, discipline, and promote Plaintiffs and all similarly situated persons,” (Am.

Compl. ¶¶ 31, 36), that is, the very factors used by courts in this Circuit “in determining whether

an employment relationship exists for purposes of the FLSA.” Carter v. Dutchess Cmty. Coll.,

735 F.2d 8, 12 (2d Cir. 1984). Plaintiffs thus seek to hold each of the individual Defendants

directly liable as joint employers under FLSA on the basis of their personal actions, (Am. Compl.

¶ 177), making this the very kind of case to which an extension of an automatic stay is not

applicable. See Cano, 287 F.R.D. at 262 (declining to extend automatic stay to non-debtors who

plaintiffs alleged were “joint employers and, therefore . . . jointly and severally liable to the

plaintiffs for violations of the FLSA and NYLL”).

           Nor have Defendants otherwise justified an extension of the stay by showing that

continuation of this action against the individual Defendants would “seriously threaten resolution

of the Debtor’s bankruptcy proceeding” or that judgments against either of them “would create

an immediate adverse consequence for the Debtor.” Le Metier, 2014 WL 4783008, at *3–4.

Although Defendants assert that Defendants Burnett and Gibson would seek indemnification

from Defendant Ebony, they do not produce evidence of the individual Defendants’


4
    “Am. Compl.” refers to Plaintiffs’ Amended Complaint filed October 1, 2019. (Doc. 15.)



                                                              9
        Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 10 of 13




indemnification agreements with Defendant Ebony, and, in any case, the possibility that the

individual Defendants would be indemnified by Defendant Ebony alone is insufficient grounds

for extension of the automatic stay.

       “A serious threat has been found to exist where a debtor is undergoing reorganization and

either the nondebtor is a necessary party in the reorganization or the nondebtor’s liability would

be imputed to the debtor by operation of law.” Le Metier, 2014 WL 4783008, at *4 (citing In re

Uni–Marts, LLC, 404 B.R. 767, 780–81 (Bankr. D. Del. 2009) (recognizing that extension of a

stay may be warranted where the nondebtor is entitled to “absolute indemnification” by the

debtor) and DeSouza v. Plusfunds Grp., Inc., No. 05 Civ. 5990, 2006 WL 2168478, at *2

(S.D.N.Y. Aug. 1, 2006) (noting that the automatic stay may be extended where the nondebtor is

a “principal player” in the debtor’s reorganization process)). Here, Defendants have not alleged

either of these circumstances. They have not produced copies of the individual Defendants’

alleged indemnification agreements with Defendant Ebony that would establish that Defendant

Burnett or Gibson is entitled to “absolute indemnification” by the debtor, or raised facts

otherwise showing that Defendants Burnett or Gibson are principal players in Defendant Ebony’s

reorganization. Although Defendant Gibson owns 50% of CVG, which in turn owns 80% of the

LLC interest in Ebony, Defendants have not argued, for instance, that seeking damages from

Defendant Gibson would, by itself, derail Ebony’s reorganization effort. See, e.g., New Jersey

Carpenters Health Fund v. Royal Bank of Scotland Grp., PLC, 564 B.R. 192, 195 (S.D.N.Y.

2016) (“The mere possibility of a future indemnification claim will not support application of the

automatic stay.”); CAE Indus. Ltd. v. Aerospace Holdings Co., 116 B.R. 31, 34 (S.D.N.Y. 1990)

(finding an extension of the stay unwarranted where defendants sought “to extend the stay to

only one action against a single former corporate insider” and there was no evidence on the




                                                    10
        Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 11 of 13




record “demonstrat[ing] any impact upon the debtor’s reorganization effort”); cf. In re Johns-

Manville, 26 B.R. 420, 426 (Bkrtcy. S.D.N.Y. 1983) (granting an extension of the stay where

two hundred and fifty separate law suits had been filed against twenty-five key officers,

directors, employees and agents of the debtor, threatening a “massive drain on [debtor’s key

operating personnel’s] time and energy at this critical hour of plan formulation . . . [that] could

frustrate if not doom their vital efforts at formulating a fair and equitable plan of

reorganization.”), vacated in part, 41 B.R. 926 (S.D.N.Y. 1984). With respect to Defendant

Burnett, the justification is even thinner. As Plaintiffs point out, she “has no ownership interest

in Ebony or CVG.” (Doc. 73, at 3). In the absence of any evidence that pursuing damages

against the two individual Defendants alone would materially affect Ebony’s reorganization

effort, I decline to extend the automatic stay to Defendants Burnett and Gibson.

       Defendants similarly do not show that “unusual circumstances” warrant an extension of

the stay to Defendant CVG. Although Defendants CVG and Ebony are “financially linked to

some extent” in that “CVG only partially owns Ebony – in addition to owning other portfolio

companies,” (Doc. 73, at 3), this does not amount to such “identity between the debtor and the

third-party defendant” that “the debtor may be said to be the real party defendant,” A.H. Robins,

788 F.2d at 999. Indeed, the partial ownership at issue here does not rise to the level of unity of

interest between non-debtor and debtor defendants involved in other cases. See, e.g., Queenie,

321 F.3d at 288 (extending stay to president and sole shareholder of debtor corporation).

Moreover, even if CVG wholly owned Ebony, this fact alone would not be dispositive absent

additional evidence that proceeding against CVG would impede Ebony’s reorganization. See

Gray, 230 B.R. at 243 (“[C]ourts in this district have stayed actions against non-debtor officers

and principals of debtor corporations, but only where the stayed actions would have posed a




                                                      11
          Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 12 of 13




serious threat to the debtors’ reorganization efforts.”); see also, e.g., Variable-Parameter, 945 F.

Supp. at 605, 608–09 (declining to extend stay to non-debtor who was sole shareholder, director

and president of debtor corporation); Ripley v. Mulroy, et al., 80 B.R. 17, 18–19 (E.D.N.Y. 1987)

(declining to extend stay to non-debtor “president, sole common-stock shareholder, and

controlling person” of debtor corporation). “In the absence of evidence which demonstrates any

impact upon the debtor’s reorganization effort, the stay cannot be extended to a solvent co-

defendant.” CAE Indus. Ltd., 116 B.R. at 34. Here, Defendants have failed to point to any such

evidence.

         The only remaining discernible reason set forth by Defendants in support of extending

the stay to CVG is that, because Defendant Gibson is an owner of CVG, a judgment against

CVG “would undoubtedly end up with a claim for contribution and/or indemnity by CVG []

against the DIPs.” (Doc. 70-1, at ¶ 9.)5 This justification is insufficient. As discussed above,

Defendants have not established that Defendant Gibson is entitled to absolute indemnity by

Defendant Ebony and, in any case, Defendants’ speculation as to “[t]he mere possibility of a

future indemnification claim will not support application of the automatic stay.” New Jersey

Carpenters, 564 B.R. at 195.

         Accordingly, I decline to extend the automatic stay to the Non-debtor Defendants

Burnett, Gibson, and CVG.




5
  While Defendants additionally submit that allowing the case to proceed against the Non-debtor Defendants would
be “unfair” as Defendant Ebony “would not be a participant in the litigation, could not be impleaded to the extent
impleader was appropriate, and likely could not be compelled to provide testimony,” (Doc. 76, at 3), this reasoning
is here inapposite, as the Amended Complaint seeks to hold the Non-debtor Defendants separately liable to
Plaintiffs. See, e.g., Variable-Parameter, 945 F. Supp. at 609 (rejecting the defendants’ argument that “allowing the
case to proceed against [the non-debtor defendant] alone would severely prejudice [the non-debtor defendant’s]
ability to defend himself” in a case involving alleged alter ego defendants, where the non-debtor and debtor
defendants were to be held independently liable to the plaintiff as “joint tortfeasors”).



                                                             12
        Case 1:19-cv-08910-VSB Document 78 Filed 01/15/21 Page 13 of 13




               Conclusion

       For the foregoing reasons, Plaintiffs’ motion is DENIED in part, to the extent that it

requests a lifting of the automatic stay as to Defendant Ebony, and GRANTED in part, to the

extent it requests an order declining to extend the stay to the Non-debtor Defendants.

Accordingly, it is hereby:

       ORDERED that pursuant to 11 U.S.C. § 362 proceedings in this Court against Defendant

Ebony are hereby stayed. The parties are directed to inform me when the Bankruptcy Court

grants relief from the automatic stay or that stay lapses.

       IT IS FURTHER ORDERED that the automatic stay does not extend to the Non-debtor

Defendants. The parties, excluding Defendant Ebony, are accordingly directed to jointly submit

to the Court a new proposed case management plan and scheduling order by on or before January

21, 2021. A template for the order is available at http://nysd.uscourts.gov/judge/Broderick. The

status letter and the proposed case management plan should be filed electronically on ECF,

consistent with Section 13.1 of the Court’s Electronic Case Filing (ECF) Rules & Instructions,

available at https://nysd.uscourts.gov/rules/ecf-related-instructions. Should Defendants wish to

submit additional evidence in support of such an extension at a later date, this Order is without

prejudice to their doing so.

SO ORDERED.

Dated: January 15, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                     13
